DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-18 in the reply, filed on 09/29/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation of "said hole" in lines 9-10 of claim 1 and line 2 of claim 3.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim defines “a plurality of holes” and it is not clear that the citation refers back to which of the previously cited “plurality of holes”.
Claim 4 recite the limitation of “said adjacent hole”.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim fails to define “an adjacent hole”.
Claim 10 recites the limitation of “said adjacent holes”. There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim fails to define “a plurality of adjacent holes”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunihiko et al. (WO 9951798).
	Kunihiko et al. (WO ‘798) discloses a melt spinning spinning pack comprising a spinneret plate 44 having a large number of spinning holes 43 housed therein, a rectifying plate 46 having a large number of rectifying holes 45, and a pack lid 48 having a polymer introduction hole 47 in the center. The opening of the lower surface of the pack case 42 is closed by the spinneret plate 44. 
[AltContent: textbox (Holes (45, 56))][AltContent: textbox (A proximal surface (49))]
[AltContent: textbox (A spinneret comprising a plate (46))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A centrally located conical portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A distal surface (53))]
    PNG
    media_image1.png
    278
    354
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (A plurality of contoured entrance zones (45a, 45b, 45c, 45d) formed as rings)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    180
    324
    media_image2.png
    Greyscale



	Kunihiko et al. (WO ‘798) teach the upper surface of the current plate 46 has a conical shape facing upward, and the lower surface of the pack lid 48 has a correspondingly conical shape facing upward. The space between these two conical surfaces is the first space 49. The vertical width of the gap between these two conical surfaces is substantially the same from the outlet of the polymer introduction hole 47 to the outer periphery of the first space 49.
	Therefore, as to claim 1, Kunihiko et al. (WO ‘798) disclose a spinneret for extruding fibers comprising: a plate (46) having a proximal surface, where the space (49) is located, and a distal surface, where the space (53) is located; a plurality of holes (45, 56) formed in said plate (46) that extend between the proximal surface and the distal surface of said plate (46), wherein said holes (45, 56) are spaced from one another, and wherein each said hole (45, 56) has a distal end that extends along a central axis; a plurality of contoured entrance zones (45a, 45b, 45c, 45d) formed in the proximal surface of said plate (46), wherein each said contoured entrance zone (45a, 45b, 45c, 45d) is associated with one of said holes (45, 52); each said contoured entrance zone (45a, 45b, 45c, 45d) extending distally from the proximal surface of said plate (46) to a proximal end of said holes (45, 52) associated therewith, wherein said contoured entrance zone (45a, 45b, 45c, 45d) has substantially no planar or flat surfaces normal to the central axis of the distal end of said hole associated therewith.
	As to claim 2, Kunihiko et al. (WO ‘798) disclose each said hole (45, 52) that is formed in the plate (46) has the proximal end that is closer to the proximal surface of the plate (46) and the distal end that is closer to the distal surface of the plate (46).
	As to claim 3, Kunihiko et al. (WO ‘798) disclose each of the contoured entrance zone (45a, 45b, 45c, 45d) surrounds the proximal end of the hole (45, 42)that is associated therewith, and wherein the contoured entrance zone includes contoured surfaces that extend from the proximal surface of the plate to the proximal end of said hole.
	As to claim 4, Kunihiko et al. (WO ‘798) teach the contoured entrance zone (45a, 45b, 45c, 45d) surrounding each of the hole (45, 52) directly borders the contoured entrance zone surrounding each adjacent hole to define a wetted area of the proximal surface of the plate having no planar or flat surfaces normal to the central axes of said respective holes.
	As to claim 5, the contoured entrance zones comprise contoured surfaces consisting of sloping surfaces.
	As to claim 6, Kunihiko et al. (WO ‘798) disclose the plate (46) has an outer diameter of about 25-150 mm.
	As to claim 7, Kunihiko et al. (WO ‘798) teach the holes (45, 52) that are formed in the plate (46) comprise 4-80 holes.
	As to claim 8, Kunihiko et al. (WO ‘798) disclose said holes (45, 52) are positioned within one or more concentric rings.
	As to claim 9, Kunihiko et al. (WO ‘798) teach the one or more concentric rings have respective outer diameters of about 20-90 mm.
	As to claim 10, Kunihiko et al. (WO ‘798) disclose the distance between any two of the adjacent holes is about 3-17 mm.
	As to claim 11, Kunihiko et al. (WO ‘798) teach a centrally located conical projection that extends above the proximal surface of said plate (46).
	As to claim 12, Kunihiko et al. (WO ‘798) disclose the conical projection has a base having an outer diameter of at least 10 mm, and wherein said conical projection has a height of about 10-40 mm.
	As to claim 13, Kunihiko et al. (WO ‘798) teach the holes are located adjacent the base of the conical projection.
	As to claim 14, Kunihiko et al. (WO ‘798) disclose the holes are arrayed in an annular configuration around the base of said conical projection.
	As to claim 15, Kunihiko et al. (WO ‘798) teach one or more rings formed in the proximal surface of the plate, wherein the contoured entrance zones and the holes are located within said one or more rings.
	As to claim 16, Kunihiko et al. (WO ‘798) disclose the one or more rings comprise: an inner ring formed in the proximal surface of said plate that contains a plurality of inner holes; an outer ring formed in the proximal surface of said plate that contains a plurality of outer holes, wherein said outer ring surrounds said inner ring; capillary holes formed in an underside of said plate that are in communication with the distal ends of said respective inner and outer holes.
	As to claim 17, Kunihiko et al. (WO ‘798) teach said inner and outer rings are concentric.
	As to claim 18, Kunihiko et al. (WO ‘798) disclose the inner and outer rings and the contoured entrance holes are contoured so that there are no surfaces that are parallel with the proximal surface of said plate between adjacent ones of the holes.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 19990030797 disclose a spinning pack for producing yarns by spinning a polymer in a molten state, and in particular, to improve the flow characteristics of the polymer, a plurality of polymers penetrating the species in the state intersecting the distribution plate.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	11/05/2022